UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1930


ERIK B. CHERDAK,

                    Plaintiff - Appellant,

             v.

SEAN L. MCKIRDY; ROBERT NUTINI,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-01246-TDC)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Erik B. Cherdak, Appellant Pro Se. Morgan William Fisher, LAW OFFICES OF
MORGAN FISHER LLC, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Erik B. Cherdak seeks to appeal the district court’s order dismissing his complaint.

Appellees have filed a motion to dismiss the appeal as untimely. The district court received

the notice of appeal shortly after expiration of the appeal period. Cherdak concedes that

his notice of appeal was not filed within the 30-day appeal period, see Fed. R. App. P.

4(a)(1)(A), but contends that this failure should be excused because the courthouse was

closed to the general public and he was isolating after being exposed to an individual with

COVID-19 and experiencing symptoms of the disease. Accordingly, we remand this case

for the limited purpose of allowing the district court to determine the credibility of these

contentions and if the appeal period should be reopened or extended. The record, as

supplemented, will then be returned to this court for further consideration. We further deny

Cherdak’s motion to strike the motion to dismiss.

                                                                              REMANDED




                                             2